Exhibit 10.62

CANADIAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE ALLIANCE DATA SYSTEMS CORPORATION

2005 LONG-TERM INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of DATE
(the “Grant Date”) by and between Alliance Data Systems Corporation (the
“Company”) and NAME (the “Participant”) who is an employee of the Company or one
of its Affiliates, evidences the grant by the Company of an award of restricted
stock units (the “Award”) to the Participant and the Participant’s acceptance of
the Award in accordance with the provisions of the Alliance Data Systems
Corporation 2005 Long-Term Incentive Plan (the “Plan”). The Company and the
Participant agree as follows:

1. Basis for Award. The Award is made under the Plan pursuant to Section 6(f)
thereof for service rendered to the Company by the Participant.

2. Restricted Stock Units Awarded.

(a) The Company hereby awards to the Participant, in the aggregate, AMOUNT
Restricted Stock Units which shall be subject to the conditions set forth in the
Plan and this Agreement.

(b) Restricted Stock Units shall be evidenced by an account established and
maintained for the Participant, which shall be credited for the number of
Restricted Stock Units granted to the Participant. By accepting this Award, the
Participant acknowledges that the Company does not have an adequate remedy in
damages for the breach by the Participant of the conditions and covenants set
forth in this Agreement and agrees that the Company is entitled to and may
obtain an order or a decree of specific performance against the Participant
issued by any court having jurisdiction.

(c) Except as provided in the Plan or this Agreement, prior to vesting as
provided in Sections 3 of this Agreement, the Restricted Stock Units will be
forfeited by the Participant and all of the Participant’s rights to stock
underlying the Award shall immediately terminate without any payment or
consideration by the Company in the event of a Participant’s termination of
employment as provided in Section 4 below.

3. Vesting.

(a) Subject to Sections 2 and 4 of this Agreement, the restrictions on the Award
will lapse as set forth in Section 3(b) below; provided that, the Participant is
employed on each Vesting Date by the Company or an Affiliate. As soon as
practicable after the Award vests and consistent with Section 409A of the Code,
payment shall be made in Stock (based upon the Fair Market Value of the Stock on
the day all restrictions lapse). The Committee shall cause a Stock certificate
to be delivered to the Participant or the Participant’s electronic account with
respect to such Stock free of all restrictions or the Stock may be delivered
electronically. Pursuant to Section 11, the number of shares delivered shall be
net of the number of shares withheld if any.

 

1



--------------------------------------------------------------------------------

(b) The restrictions described in this Agreement will lapse upon determination
by the Board or the Compensation Committee of the Board that the Company’s cash
Earnings Per Share (“EPS”) for the period from January 1, 2010 to December 31,
2010 meets the vesting criteria set forth in the 2010 cash EPS Performance Chart
shown below. Upon such determination, the restrictions will lapse with respect
to 33% of the Award on February 22, 2011; the restrictions will lapse with
respect to an additional 33% of the Award on February 22, 2012; and the
restrictions will lapse with respect to the final 34% of the Award on
February 22, 2013 (each such date a “Vesting Date”); provided, that, the
Participant is employed by the Company on each Vesting Date. If the Participant
ceases to be employed by the Company at any time prior to a Vesting Date, any
and all unvested Restricted Stock Units shall automatically be forfeited upon
such cessation of service.

The aggregate number of Restricted Stock Units on which restrictions will lapse
on each Vesting Date will be determined in accordance with the following 2010
cash EPS Performance Chart. For example, if the Company’s cash EPS for the
period from January 1 through December 31, 2010 is determined by the Board or
the Compensation Committee of the Board to be $5.40, then restrictions on 75.0%
of the total Award will lapse, with restrictions on 33% of the 75.0% lapsing on
February 22, 2011, restrictions on 33% of the 75.0% lapsing on February 22,
2012, and restrictions on 34% of the 75.0% lapsing on February 22, 2013,
provided the Participant is employed by the Company on each Vesting Date:

 

Alliance Data        % of Target PBRSU         Cash EPS (USD)        Award
Earned

$6.25

   150.0%

$6.19

   144.7%

$6.14

   140.4%

$6.08

   135.1%

$6.02

   129.8%

$5.97

   125.4%

$5.91

   120.2%

$5.85

   114.9%

$5.80

   110.5%

$5.74

   105.3%

$5.68

   100.0%

$5.63

   95.5%

$5.57

   90.2%

$5.51

   84.8%

$5.45

   79.5%

$5.40

   75.0%

$5.34

   69.8%

$5.28

   64.7%

$5.23

   60.3%

$5.17

   55.2%

$5.11

   50.0%

 

2



--------------------------------------------------------------------------------

4. Termination of Employment. Unless otherwise provided in the Plan, all
unvested Restricted Stock Units shall be automatically forfeited on the date of
the notice to the Participant of the termination of the Participant’s employment
with the Company and its Affiliates, or the date of the notice of resignation
from the Participant, as the case may be, without regard to any statutory or
common law amounts to which the Participant may otherwise be entitled.

5. Company; Participant.

(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its Affiliates, as appropriate.

(b) Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Adjustments; Change in Control.

(a) In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of the number and kind of shares that may be issued in respect of Restricted
Stock Units. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence) affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate or in response to changes
in applicable laws, regulations, or accounting principles. Notwithstanding the
foregoing, no such adjustment shall be authorized with respect to Awards subject
to Section 6(g) of the Plan to the extent that such authority could cause such
Awards to fail to qualify as “qualified performance-based compensation” under
Section 162(m)(4)(C) of the Code.

(b) In connection with a Change in Control, the Committee may, in its sole
discretion, accelerate the vesting with respect to the Award. If the Award is
not assumed, substituted for an award of equal value, or otherwise continued
after a Change in Control, the Award shall automatically vest prior to the
Change in Control at a time designated by the Committee. Timing of any payment
or delivery of shares of Stock under this provision shall be subject to
Section 409A of the Code.

(c) All outstanding Restricted Stock Units shall immediately vest upon a
termination of employment by the Company without Cause, within twelve months
after a Change in Control.

 

3



--------------------------------------------------------------------------------

7. Clawback. Notwithstanding anything in the Plan or this Agreement to the
contrary, in the event that the Participant breaches any nonsolicitation
agreement entered into with, or while acting on behalf of, the Company or any
Affiliate, the Committee may (a) cancel the Award, in whole or in part, whether
or not vested, and/or (b) if such conduct or activity occurs within one year
following the vesting of any portion of the Award, require the Participant to
repay to the Company any shares received with respect to the Award (with such
shares valued as of the vesting date). Such cancellation or repayment obligation
shall be effective as of the date specified by the Committee. Any repayment
obligation may be satisfied in shares of Stock or cash or a combination thereof
(based upon the Fair Market Value of the shares of Stock on the date of
repayment) and the Committee may provide for an offset to any future payments
owed by the Company or any Affiliate to the Participant if necessary to satisfy
the repayment obligation; provided, however, that if any such offset is
prohibited under applicable law, the Committee shall not permit any offsets and
may require immediate repayment by the Participant.

8. Compliance with Law. Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or transfer any Stock to the Participant
hereunder, if the exercise thereof or the issuance or transfer of such Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority. Any determination in
this connection by the Committee shall be final, binding and conclusive. The
Company shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the issuance or transfer of Stock
pursuant thereto to comply with any law or regulation of any governmental
authority.

9. No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the employ of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without Cause. Participant
acknowledges and agrees that the continued vesting of the Restricted Stock Units
granted hereunder is premised upon attainment of the performance goals set forth
herein and vesting of such Restricted Stock Units shall not accelerate upon his
termination of employment for any reason unless specifically provided for
herein.

10. Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:

(a) Agrees to Terms of the Plan. The Participant has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control. All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.
The Participant acknowledges that there may be adverse tax consequences upon the
vesting of Restricted Stock Units or later disposition of the shares of Stock
once the Award has vested, and that the Participant should consult a tax adviser
prior to such time.

(b) Cooperation. The Participant agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.

 

4



--------------------------------------------------------------------------------

11. Taxes and Share Withholding. At such time as the Participant has taxable
income in connection with an Award (a “Taxable Event”), the Company may require
payment or the withholding of a portion of shares then issuable to the
Participant having an aggregate Fair Market Value equal to, but not in excess of
an amount equal to, the minimum applicable income taxes and other amounts as may
be required by law to be withheld by the Company in connection with the Taxable
Event.

12. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him or her at his or her address as recorded in the records of
the Company. Notwithstanding the foregoing, at such time as the Company
institutes a policy for delivery of notice by e-mail, notice may be given in
accordance with such policy.

13. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

14. Electronic Transmission. The Company reserves the right to deliver any
notice or Award by email in accordance with its policy or practice for
electronic transmission and any written Award or notice referred to herein or
under the Plan may be given in accordance with such electronic transmission
policy or practice.

* * * * * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ALLIANCE DATA SYSTEMS

CORPORATION

By:   LOGO [g73122g78n66.jpg]

Jae Lynn Rangel

SVP, Human Resources

PARTICIPANT   NAME

 

5